Citation Nr: 9901241	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-22 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran timely applied for a waiver of recovery 
of an overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 administrative 
decision of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
request for a waiver of recovery of an overpayment of pension 
benefits in the amount of $8,278 on the basis that he did not 
submit a timely request for waiver of the overpayment.

The issue developed for appeal was characterized as 
entitlement to waiver of recovery of an overpayment of 
pension benefits.  Upon review, the Board has determined that 
the issue is more accurately characterized as set forth on 
the title page.  


REMAND

The threshold question to be answered in this case is whether 
the veteran has submitted a request for waiver of recovery of 
an overpayment of pension benefits in the amount of $8,278 in 
a timely manner.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the VA 
to the debtor, or (2) except as otherwise provided herein, if 
it is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee on Waivers and Compromises that, as a result 
of an error by either the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In September 1996, the RO denied the veteran's request for a 
waiver of recovery of the overpayment on the basis of an 
untimely waiver request.  The RO based its determination on a 
notification letter allegedly sent from the Debt Management 
Center to the veteran on July 17, 1994, informing him of an 
overpayment in his account.  However, this letter is not of 
record.  The Board notes that the claims file does contain a 
computer printout from the VA Debt Management Center, 
indicating that a Code 100 letter was sent to the 
appellant on July 17, 1994; however, there is no explanation 
as to the content of the Code 100 letter.  Therefore, it 
is not known whether the veteran was properly notified of the 
amount of the overpayment and his right to request a waiver 
of recovery of the overpayment.  The veteran claims that he 
did not receive the notification letter until September 1, 
1996.  He filed his request for waiver of recovery of the 
overpayment later that month.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should obtain a copy of the 
July 17, 1994, notification letter from 
the Debt Management Center and associate 
it with the claims folder.  If a copy of 
the letter cannot be obtained, the RO 
should obtain a written statement from 
the Debt Management Center regarding the 
regular administrative practice with 
respect to notifying debtors as to the 
right to request waiver of an overpayment 
and the applicable time limits for doing 
so.  The statement should include an 
explanation as to what information is 
contained in a Code 100 letter.  

2.  Thereafter, the RO should again 
consider the veterans request for a 
waiver of recovery of an overpayment of 
pension benefits. 

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
